
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 251
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Schock (for
			 himself, Mr. Diaz-Balart,
			 Mr. Cuellar, and
			 Mr. Meeks) submitted the following
			 resolution; which was referred to the 
			 Committee on Ways and Means
		
		RESOLUTION
		Urging the President to expedite the
		  submission of the United States-Colombia Trade Promotion Agreement to
		  Congress.
	
	
		Whereas, on November 22, 2006, the United States and
			 Colombia signed a trade agreement known as the United States-Colombia Trade
			 Promotion Agreement;
		Whereas following the signing of the initial text and
			 after extensive consultations with Congress that led to a bipartisan agreement,
			 the United States and Colombia agreed to the inclusion of additional
			 provisions;
		Whereas the Colombian Legislature ratified the modified
			 Trade Agreement on October 30, 2007, with commitments on labor rights,
			 environment, and additional provisions;
		Whereas, on April 6, 2011, the United States and Colombia
			 announced an agreement on outstanding labor issues in Colombia;
		Whereas the agreed Action Plan Related to Labor
			 Rights, released on April 7, 2011, includes very significant
			 commitments by Colombia regarding its Labor Ministry, Criminal Code reform,
			 cooperatives, temporary service agencies, collective pacts, essential services,
			 the International Labor Organization Office in Colombia, protection programs,
			 criminal justice reform, and a follow-up mechanism that sets forth a timetable
			 for implementation;
		Whereas the United States has not yet ratified the Trade
			 Agreement and, in the 1,620 days since it was signed, U.S. exporters have paid
			 more than $3,440,000,000 in tariffs that they would not have had to pay had the
			 Trade Agreement been in force;
		Whereas United States exports to Colombia reached
			 $12,000,000,000 in 2010;
		Whereas Colombia is the second-largest market in South
			 America for United States exports, after only Brazil;
		Whereas Colombia is the second-largest market in the
			 Spanish-speaking world for United States exports, after only Mexico;
		Whereas two-way trade between the United States and
			 Colombia was valued at $28,000,000,000 in 2010;
		Whereas Colombia is the United States third-largest
			 trading partner in Latin America, after Mexico and Brazil;
		Whereas over the last 5 years, Colombia has been the
			 largest market for United States agriculture exports in South America and the
			 third-largest market in the Western Hemisphere;
		Whereas Colombia has agriculture exports with the United
			 States totaling $4,300,000,000 in only the last five years;
		Whereas over the 5-year period from 2004 to 2008, United
			 States agriculture exports to Colombia grew at an average annual rate of 38
			 percent;
		Whereas the Economist Intelligence Unit, an independent
			 source of global market analysis, named Colombia in 2010 as the first of 6
			 CIVETS  emerging economies with the best growth prospects for
			 this decade;
		Whereas expanding and creating new markets through trade
			 agreements, such as the Colombia Trade Agreement, is of vital importance to
			 achieving the President's export goals as stated through the National Export
			 Initiative;
		Whereas analysis by the United States International Trade
			 Commission (ITC) estimates that United States exports to Colombia will increase
			 by $1,100,000,000 with the Trade Agreement;
		Whereas according to the ITC's analysis, the Trade
			 Agreement will add $2,500,000,000 per year to United States Gross Domestic
			 Product (GDP);
		Whereas more than 99 percent of Colombian exports already
			 enter the United States duty-free under the Andean Trade Preference Act (ATPA),
			 although the benefits of ATPA have been interrupted since February 13,
			 2011;
		Whereas the average tariff paid by Colombian exports to
			 the United States in 2009 and 2010 was less than one percent;
		Whereas the Trade Agreement will reduce the average tariff
			 faced by United States exporters by more than 68 percent, from 11.2 percent in
			 2009 to 3.6 percent immediately upon implementation of the Agreement;
		Whereas over 80 percent of United States exports of
			 consumer and industrial products to Colombia will become duty-free immediately
			 upon implementation of the Trade Agreement, with remaining tariffs phased out
			 over 10 years;
		Whereas, in contrast to the already advantageous tariffs
			 faced by Colombian exports into the United States, U.S. agriculture exports to
			 Colombia currently face an average tariff of 20 percent;
		Whereas, immediately upon implementation of the Trade
			 Agreement, Colombia will give duty-free treatment to U.S. exporters for 78
			 percent of Colombia's agriculture tariff lines;
		Whereas within five years of implementation of the Trade
			 Agreement, nearly 93 percent of all of Colombia's agriculture tariff lines will
			 be duty-free for U.S. exporters;
		Whereas the Trade Agreement would immediately eliminate
			 Colombia's price-band system, which imposes a variable charge on top of the
			 regular import duties on key agriculture exports such as poultry, pork, dairy,
			 barley, wheat, sorghum, corn, sugar, and rice;
		Whereas, under the Trade Agreement, Colombia will lift
			 unscientific BSE-related restrictions on U.S. agricultural exports, and
			 Colombia will recognize the equivalence of the U.S. food safety system for
			 meat, poultry, and processed foods;
		Whereas the American Farm Bureau estimates that the
			 increase in United States agriculture exports to Colombia as a result of the
			 Trade Agreement could exceed $690,000,000, more than doubling current United
			 States agriculture exports;
		Whereas the ITC estimates that the Trade Agreement will
			 increase U.S. wheat exports to Colombia by 11 percent; other grains by 20
			 percent; vegetables, fruits, and nuts by 32 percent; beef by 46 percent; dairy
			 by 110 percent; and processed rice by 646 percent;
		Whereas in 2009, 41 U.S. States exported agriculture
			 products to Colombia;
		Whereas the Trade Agreement will provide U.S. service
			 firms with market access, national treatment, and regulatory transparency that
			 exceed that afforded by the WTO General Agreement on Trade in Services (GATS),
			 including by reducing Colombia's barriers in the banking sector by more than
			 half, according to ITC estimates;
		Whereas the Trade Agreement will result in an increase in
			 U.S. exports of fabric, yarn, and other textiles to Colombia for use in its
			 apparel industry, according to ITC estimates, and the agreement does not allow
			 the use of third-country fabrics through a trade preference level, so Chinese
			 inputs will not obtain increased access to the U.S. market;
		Whereas the United States is losing market share in key
			 Colombian import markets because other major countries whose exporters compete
			 with U.S. exporters have been negotiating and implementing trade agreements
			 with Colombia, while the United States delays ratification of its own pending
			 Trade Agreement;
		Whereas, on January 1, 2009, agricultural provisions of
			 Colombia's trade agreement with Argentina, Brazil, and other MERCOSUR countries
			 went into force, giving exporters from those countries a substantial tariff
			 advantage over U.S. exporters;
		Whereas, on November 21 2008, Colombia and Canada signed a
			 Trade Agreement, which has been ratified by both countries and approved by
			 Colombia's Constitutional Court, and is expected to go into effect by July 1,
			 2011, giving Canadian exporters a substantial tariff advantage over U.S.
			 exporters;
		Whereas, on March 1, 2010, Colombia and the European Union
			 completed negotiation of a Free Trade Agreement, which is expected to be
			 ratified this year;
		Whereas, on December 7, 2009, Colombia and South Korea
			 launched Free Trade Agreement negotiations, which are ongoing;
		Whereas, on March 15, 2010, Colombia and Panama launched
			 Free Trade Agreement negotiations, which are ongoing;
		Whereas, upon entry into force of the agricultural
			 provisions of the Colombia-MERCOSUR trade agreement, United States exports to
			 Colombia of key agricultural products declined 48 percent in 2009 and another
			 45 percent in 2010;
		Whereas the agricultural provisions of the
			 Colombia-MERCOSUR trade agreement reduced the U.S. share of Colombia's import
			 market for key agricultural products from 71 percent to 27 percent in two
			 years;
		Whereas the United States lost 44 percentage points of
			 market share (from 71 percent to 27 percent) in Colombia;
		Whereas Argentina gained nearly exactly the amount of
			 market share, 37 percentage points, in Colombia that was lost by the United
			 States, over the same time period;
		Whereas United States farmers saw their exports of corn,
			 wheat, and soybeans to Colombia plummet from $1,100,000,000 in 2008 to only
			 $343,000,000 in 2010, a decline of 68 percent;
		Whereas while U.S. exports to Colombia have plummeted as a
			 result of failure to ratify the Trade Agreement, U.S. exports to Peru have
			 increased dramatically as a result of the United States-Peru Trade Promotion
			 Agreement (PTPA) implementation in 2009;
		Whereas between 2008 and 2010, United States exports of
			 corn, wheat, and soybeans to Peru increased by a combined 99 percent because of
			 the implementation of that agreement;
		Whereas the United States Department of Agriculture
			 recently released a report showing that the United States-Peru Trade Promotion
			 Agreement has helped make Peru the fastest growing market in South
			 America for the United States;
		Whereas in fiscal year 2010, United States agricultural
			 exports to Peru reached $737,000,000, up 258 percent from fiscal year
			 2006;
		Whereas Colombia projects that it will increase its
			 infrastructure spending to more than $125,000,000,000 over the next decade,
			 focused especially on energy, oil and gas, roads, ports, and airports;
		Whereas the Trade Agreement will help American exporters
			 and service firms to compete for infrastructure-related exports and service
			 contracts, which produce good jobs for American workers;
		Whereas the Chief Executive Officer of Caterpillar, Doug
			 Oberhelman, testified in a Ways and Means Trade Subcommittee hearing on March
			 30, 2011, that the manufacturer of a construction vehicle can expect to
			 generate sales equivalent to three times the sale value of the vehicle through
			 parts and related purchases during the lifespan of the vehicle;
		Whereas five major Colombian cities are in the process of
			 upgrading their mass transit systems;
		Whereas Colombia is a promising market for auto exports by
			 United States auto manufacturers, as roads are upgraded and as road systems are
			 expanded;
		Whereas the Colombian Government is replacing 285,000 of
			 its vehicles because they have an average of 23 years of service, representing
			 a good opportunity for United States auto manufacturers;
		Whereas international flights to and from Colombia have
			 increased 120 percent since 2000, providing opportunities for United States
			 airplane and related manufacturers and service providers;
		Whereas Colombia is soliciting private interest in laying
			 a trans-Pacific submarine cable to diversify telecommunications lines with
			 China and other Asian countries, as Asian trade expands;
		Whereas broadband access in Colombia increased 46 percent
			 in 2009, but access remains low by international standards, presenting
			 opportunities for U.S. exporters and service providers;
		Whereas Colombia currently seeks investment in numerous
			 large-scale energy projects, among them a $1,500,000,000 sale of the
			 government's majority stake in Colombia's third-largest power generator and
			 sale of 2 public-sector generation companies, representing one-third of
			 installed thermal capacity and 4 percent of hydropower capacity, for a total of
			 1,500 megawatts; development of a $2,400,000,000 facility that will have
			 installed capacity of 2,400 megawatts, representing 20 percent of Colombia's
			 currently installed capacity; and development of an $810,000,000 facility that
			 will have an installed capacity of 400 megawatts;
		Whereas Colombia already has the fifth-largest oil
			 reserves in Latin America and is conducting extensive exploration, thanks to
			 significantly increased recent foreign investment, which exceeded
			 $3,000,000,000 in 2010;
		Whereas Colombia has natural gas reserves spread over 18
			 basins and a network of over 2,000 miles of pipeline, providing United States
			 service firms opportunities in exploration, drilling, and pipeline
			 maintenance;
		Whereas China has invested over $1,500,000,000 in
			 Colombia's oil sector since 2006 because China's oil consumption is projected
			 to double by 2030;
		Whereas China also announced this year plans to develop a
			 railroad to compete with the Panama Canal in moving coal and other energy
			 products between the Atlantic and Pacific coasts and from the Colombian
			 interior;
		Whereas in his State of the Union Address on January 25,
			 2011, President Obama said, The first step in winning the future is
			 encouraging American innovation … We'll invest in biomedical research,
			 information technology, and especially clean energy technology … Now, clean
			 energy breakthroughs will only translate into clean energy jobs if businesses
			 know there will be a market for what they're selling …;
		Whereas Colombia is a promising market for clean energy
			 technology and other green sector exports from the United States, as well as
			 green sector service providers;
		Whereas Colombia ranked fourth in Latin America in total
			 greenfield investment in clean technologies from 2003 through 2008, exceeding
			 $1,200,000,000 in investment;
		Whereas Colombia maintains blending requirements that
			 ensure significant domestic Colombian demand for biofuel but produces only
			 two-thirds of its needed ethanol and biodiesel supply, which provides both
			 export and investment opportunities for United States firms in the
			 sector;
		Whereas hydropower generates two-thirds of Colombia's
			 energy, providing major opportunities for United States exports and service
			 providers in the hydropower sector;
		Whereas 6 Colombian states have solar energy potential
			 ranging from 1,200 to over 2,000 kwh per square meter per year;
		Whereas Colombia's wind sector is growing but is dominated
			 by Spanish exporters, which benefit from a bilateral investment treaty between
			 Colombia and Spain;
		Whereas the International Labor Organization removed
			 Colombia from its labor watch list in 2010, called Colombia's expanded
			 collective bargaining rules satisfactory,recognized all
			 the measures … adopt[ed] recently to combat … violence against the trade union
			 movement, and noted that such violence fell between 2008 and
			 2009;
		Whereas the United Nations cited Colombia's commitment to
			 achieving human rights goals that the United Nations had recommended and took
			 note of contributions of the Constitutional Court, Prosecutor General, and the
			 Ombudsman;
		Whereas in response to labor violence improvements, the
			 President of the United Workers Confederation in Colombia has stated,
			 Never in the history of Colombia have we achieved something so
			 important;
		Whereas the overall homicide rate in Colombia is now down
			 to 32 for every 100,000 people, and the U.S. Department of State reports that,
			 between 2002 and 2008, homicides in Colombia fell by 44 percent, kidnappings by
			 88 percent, terrorist attacks by 79 percent, and attacks on the country's
			 infrastructure by 60 percent;
		Whereas homicides against union members in Colombia
			 continue to decline dramatically, from 196 cases in 2002 to 33 in 2010—a
			 decline of 83 percent—and the homicide rate for union members in Colombia is
			 now lower than for the general population;
		Whereas Colombian constitutional reform has shortened by
			 75 percent since 2004 the time it takes to prosecute a homicide case;
		Whereas Colombia has established a special program that
			 provides security for over 10,000 people, with about 25 percent of the
			 program's $13,000,000 budget in 2010 having been allocated to protecting labor
			 union leaders;
		Whereas Colombia has significantly increased funding for
			 its Prosecutor General's office, which has a 2011 budget of over $836,000,000,
			 and added 2,166 professional positions in 2008;
		Whereas Colombia is the United States closest ally in
			 South America;
		Whereas the United States investment of over
			 $8,000,000,000 in aid through Plan Colombia and the follow-on efforts of the
			 U.S. Southern Command (SOUTHCOM), the United States Agency for International
			 Development, and other agencies have given Colombia hope in the depths of civil
			 strife, and in response to which Colombia has more than matched United States
			 assistance to Colombia, with United States security cooperation funds amounting
			 to less than 5 percent of the Colombian defense budget in 2010;
		Whereas the Central Intelligence Agency's Crime and
			 Narcotics Center reported that coca cultivation fell 29 percent and cocaine
			 production 39 percent in 2008 in Colombia;
		Whereas Colombia's National Narcotics Directorate raided
			 and destroyed 36 percent more clandestine drug laboratories in 2008 than in
			 2007 and interdicted $117,000,000,000 in cocaine from 2002 to May 2009;
		Whereas the Drug Enforcement Agency in 2010 reported that
			 the United States price of cocaine rose over 75 percent, while its purity fell
			 over 31 percent—demonstrating that efforts in Colombia are making an impact in
			 the United States;
		Whereas Colombia has been training militaries and police
			 in counternarcotics and counterinsurgency measures in Afghanistan, Mexico,
			 Haiti, Central America, the Caribbean, Paraguay, and Africa;
		Whereas Colombia is Latin America's third-largest provider
			 of energy products to the United States, behind only Mexico and Venezuela, and
			 exported over 40 percent of its petroleum production to the United States in
			 2009;
		Whereas according to a March 2010 report by the Department
			 of Energy's Energy Information Administration, Colombia is the world's
			 fourth-largest exporter of coal, and the United States depended on Colombia for
			 80 percent of its coal imports through the first nine months of 2009, though
			 Colombia began exporting substantial amounts of coal in China in 2009;
		Whereas China has quadrupled its share of the Colombian
			 market in the last ten years to become Colombia's second-largest trading
			 partner;
		Whereas forty-three former Democratic Members of Congress,
			 Cabinet Officials, Ambassadors, and other senior officials signed a letter in
			 2007, stating, Latin America is up for grabs. As Democrats, we are
			 deeply concerned … [P]ostponing [the Trade Agreement] until conditions are
			 perfect would send an unambiguous signal to our friends and opponents alike
			 that the United States is an unreliable partner without a vision for
			 cooperation in our hemisphere. Colombia would certainly re-evaluate its
			 relationship with the United States …;
		Whereas, on April 15, 2008, former Commerce Secretary (and
			 current Chief of Staff to the President) Bill Daley and thirty-four other
			 Democratic Members of Congress, Cabinet Officials, Ambassadors, and other
			 senior officials signed a letter stating the following: We, the
			 undersigned, who have served in senior positions in the U.S. government,
			 strongly urge Congress to take up and approve the U.S.-Colombia Free Trade
			 Agreement this year. We believe this Agreement is in both our vital national
			 security and economic interests. We feel that the treaty should be considered
			 as soon as possible and that any obstacles be quickly and amicably
			 resolved.;
		Whereas Admiral James Stavridis, currently Supreme Allied
			 Commander-Europe, speaking in 2008 as then-commander of U.S. Southern Command
			 said, As your national security advisor in that region, I will tell you
			 that it is very important that the free trade agreement be passed from a
			 national security perspective. And, I hear that not just from senior people in
			 Colombia, but from my interlocutors in the region. They're watching very
			 closely to see what happens to a nation that stands with the United States for
			 a decade or more;
		Whereas Generals James Hill, Peter Pace, Charles Wilhelm,
			 Barry McCaffrey, and George Joulwan, in 2008 as former commanders of the U.S.
			 Southern Command (1990 to 2004) said, This vital agreement will advance
			 U.S. interests in Colombia, a strategically located country that is arguably
			 our closest ally in Latin America … [and] advance U.S. security and economic
			 interests by forging a deeper partnership;
		Whereas in March 2009, in a response to a question from
			 Senator Grassley, then Mayor Kirk responded during his confirmation hearings,
			 … we do agree with you that Colombia provides a great opportunity, and
			 we will work with you to see if we cannot get that advanced sooner rather than
			 later;
		Whereas in April 2009, Ambassador Kirk said, We're
			 looking for new solutions to the issues that have dragged on in existing Free
			 Trade Agreements. … At the Summit of the Americas, President Obama instructed
			 me to lead a review of the Colombia agreement to deal with outstanding issues
			 there;
		Whereas during the State of the Union on January 27, 2010,
			 President Obama stated that the more products we make and sell to other
			 countries, the more jobs we support right here in America;
		Whereas, on January 24, 2011, Ambassador Thomas
			 Mack McLarty, who served as Chief of Staff to President Clinton,
			 and Nelson Cunningham, a senior official in President Clinton's Administration,
			 said, [T]he president should commit to advancing the pending trade
			 agreements with Colombia and Panama right now, instead of leaving them until
			 later as some in his administration would prefer. Why bother taking a
			 half-measure on trade?;
		Whereas, on January 28, 2011, Secretary of State Clinton
			 said about the Trade Agreement, We want to pass the Agreement. In order
			 to pass the Agreement, we have to be able to make the case to the Congress, and
			 that is what I am intent upon doing;
		Whereas after meeting with the Colombian Vice President on
			 January 28, 2011, Vice President Biden issued a press release, which stated,
			 Vice President Biden expressed the Administration's commitment to work
			 closely with the Government of Colombia and other key stakeholders on the
			 successful conclusion of the U.S.-Colombia Free Trade Agreement. Vice President
			 Biden … underscored the Administration's support for key reforms being pursued
			 by President Santos and his Administration;
		Whereas, on February 9, 2011, Ambassador Kirk testified at
			 a House Ways and Means Committee hearing that the President has directed
			 me to immediately intensify engagement with Colombia and Panama with the
			 objective of resolving the outstanding issues as soon as possible this year and
			 bringing those agreements to Congress for consideration immediately
			 thereafter;
		Whereas, testifying before the Senate Finance Committee on
			 February 16, 2011, Treasury Secretary Geithner said of the Trade Agreement and
			 our two other pending trade agreements, We'd like to pass all of them,
			 alongside trade adjustment assistance, and we want to do it this year … They're
			 overwhelmingly in our favor economically, and if we don't do it, what that
			 means is that business just goes to other countries. It just makes no sense as
			 a country. … [T]he world is watching to see whether we find a way to rebuild a
			 political consensus in the United States on agreements like these. And our
			 hand, strategically, in Asia and in emerging markets, will be much stronger if
			 we can demonstrate, through these agreements, that we've found a way to rebuild
			 that consensus on trade;
		Whereas, on March 2, 2011, six former U.S. Trade
			 Representatives, two former Ambassadors at Large to Latin America, and eleven
			 former Assistant Secretaries of State for Western Hemisphere Affairs, a
			 bipartisan group representing both Republican and Democratic administrations,
			 stated in a letter to the President and leaders of Congress, The time to
			 ratify the Colombian and Panamanian FTAs is long overdue. Therefore, we
			 respectfully urge you to agree on a firm deadline for ratifying the Colombian
			 and Panamanian Free Trade Agreements within the first half of
			 2011;
		Whereas Senator Baucus, in a Senate Finance Committee
			 hearing he chaired on March 9, 2011, with Ambassador Kirk as the sole witness,
			 said that … the time has passed to ratify the Colombian free trade
			 agreement. It's long past. I mentioned in my opening remarks, we're losing
			 market share hand over fist. Hand over fist, we're losing market share … . This
			 is a no-brainer, Mr. Ambassador, no-brainer, and I just hope we get this passed
			 quickly;
		Whereas, on March 17, 2011, in testimony before the Trade
			 Subcommittee of the House Ways and Means Committee, Deputy United States Trade
			 Representative Miriam Sapiro said, The Colombia FTA holds the prospect
			 of substantial benefits for U.S. workers, businesses, farmers and ranchers. …
			 The Obama Administration shares the sense of urgency we have heard from many
			 Members of Congress to advance the Colombia FTA; and
		Whereas in establishing the President's Export Council in
			 July 2010, President Obama stated, We also want to deepen and broaden
			 our relations with Panama and Colombia. So we're working to resolve outstanding
			 issues with the free trade agreements with those key partners, and we're
			 focused on submitting them as soon as possible for congressional
			 consideration.: Now, therefore, be it
		
	
		That the House of Representatives
			 urges the President to expedite the submission of the United States-Colombia
			 Trade Promotion Agreement to Congress.
		
